
	
		IB
		Union Calendar No. 420
		112th CONGRESS
		 2d Session
		H. R. 2154
		[Report No.
		  112–580]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 13, 2011
			Mr. Mack introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			July 9, 2012
			Additional sponsors: Mr.
			 Duncan of Tennessee and Mr.
			 Sherman
		
		
			July 9, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on June 13, 2011
		
		
			
		
		A BILL
		To correct the boundaries of the John H.
		  Chafee Coastal Barrier Resources System Gasparilla Island Unit
		  FL–70P.
	
	
		1.Replacement of John H. Chafee
			 Coastal Barrier Resources System map
			(a)In
			 generalThe map subtitled Gasparilla Island Unit
			 FL-70P included in the set of maps entitled Coastal Barrier
			 Resources System referred to in section 4(a) of the Coastal Barrier
			 Resources Act (16 U.S.C. 3503(a)) and relating to the Gasparilla Island Unit in
			 Florida is hereby replaced by another map relating to the same unit entitled
			 John H. Chafee Coastal Barrier Resources System Corrected Gasparilla
			 Unit FL–70P and dated July 8, 2011.
			(b)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (a) on file and available for inspection in accordance with the
			 section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
	
		July 9, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
